DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 24 February 2022.  Claims 1, 4 through 6, 9 through 11, 14 through 16, 19, and 20 have been amended.  Claim 18 has been cancelled and claim 21 is newly added. Claims 1 through 17 and 19 through 21 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 4 through 6, 9 through 11, 14 through 16, 19, and 20 has been entered.
Applicant’s amendment and addition of new claim 21 is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment and addition of new claim 21 is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed 24 November 2021 have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Regarding the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered but are not persuasive. 
Applicant asserts that the claim is not directed to a mental process or a mathematical concept because claim 1 recites the resource management model is a linear regression model and is iteratively refined;… and refine, using the feedback, the resource management model, wherein refining the resource management model improves accuracy of the resource management model.  Examiner respectfully disagrees.  While the claim recites training a model.  The claimed model is a mathematical model that uses human input feedback (Spec at [0023]: “using feedback an comments of co-workers) to measure productivity”).  A linear regression model is a mathematical model that differentiated from a machine learning model (neural network or support vector) that improves accuracy of the model by iteratively training the model in an automated manner to reduce error and improve accuracy of the models output.  Therefore, the linear regression model, as claimed, does not equate to a technical element that transforms the recited abstract concepts into a practical application. 
Applicant further asserts that the claims as amended integrate any alleged abstract idea into a practical application and amount to significantly more than the judicial exception itself, for the same reason stated above, and that these features improve the relevant technology that existed at the time of the effective filing date of the instant application because they enable improved machine learning analysis for real time resource re-allocation.  Examiner respectfully disagrees.  To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a particular machine (see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(e)). See 2019 Revised Guidance. The only element in claim 1 that actually qualifies as an “additional element” is the “at least one processor.” Claims App., claim 1.  Analysis of the claims absent the generic computing elements, the claim merely recites a number of functional steps to perform a method that is “implemented on a computing device” where the computing device is configured to execute a computer application and where the computer application is configured to process data.  Therefore, in addition to the response to arguments stated above, the claims are directed to an abstract idea without significantly more. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 17 and 19 through 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system (machine), independent claim 11 recites a process, and independent claim 20 recites a product for performing dynamic resource management and allocation.  
Claims 1, 11, and 20 recite substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: collecting historical productivity data; training a resource management model using historical productivity data, wherein the resource management model is a linear regression model and is iteratively refined; identifying project specifications for a first project; identifying a resource allocation combination for the first project; sending one or more task assignment commands to display a task list; dynamically monitoring a project management application; detecting a resource modification flag based on dynamically monitoring the project management application; identifying an absence of at least one resource of the resource allocation combination; dynamically identifying resource reassignment for the first project, wherein identifying the resource reassignments for the first project comprises re-assigning tasks of the at least one resource to remaining resources of the resource allocation combination; sending one or more task reassignment commands to display the updated task list; displaying the updated task list; receiving feedback corresponding to the resource allocation combination; and refining, using the feedback, the resource management model, wherein refining the resource management model improves accuracy of the resource management model.  
Under step 2A, prong 1, of the 2019 Guidance, we first look to whether claim 1 recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). MPEP § 2106.04(a). 
The step for collecting historical productivity data, sending one or more task reassignment commands, and receiving feedback, as recited in claim 1, is a data transmission and data gathering steps because the limitations merely provide input for the recited data processing steps.  The steps for displaying the task list and updated task list, are directed to transmitting information for display which is insignificant extra-solution activity. See Revised Guidance 55, n.31.
The limitations for training a resource management model, identifying project specifications, identifying resource allocation combination, monitoring a project, detecting a resource modification flag, identifying an absence of at least one resource; identifying resource reassignment, re-assigning tasks, and refining the resource management model using the feedback as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The recited steps for identifying project specification, resource allocation, and resource reassignment, monitoring a project, and detecting a resource modification flag,  identifying an absence, re-assigning a task, and re0fining the model using input data, when given the broadest reasonable interpretation could be performed by a project manager or human resource manager through observation, evaluation, judgment, or opinion based on past project, performance, productivity, and work flow data – all of which could be performed as a mental process. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The steps for training a linear regression resource management model and applying the model constitutes a mathematical concept, such as the concept of using known data to set and adjust coefficients and mathematical relationships of variables that represent some modeled characteristic or phenomenon.  Examiner notes that linear regression models the relationship between a dependent and independent variable(s) to determine a best fit among all variables in the model.  A linear regression model is not by definition a machine learning model that is iteratively trained in an automated manner to improve the accuracy of the model.  Furthermore, per paragraph [0023] of the Specification, the feedback applied to the model is input data received from “feedback and comments of co-workers,” which is essentially the input of additional variables to the linear regression model to determine a best fit, and is not the type of iterative automated training that provides a technical element that turns the abstract concepts into a practical application.  The 2019 Guidance expressly recognizes mathematical concepts including mathematical relationships as constituting an abstract idea. MPEP § 2106.04(a). Accordingly the limitations of Claim 1 recite an abstract idea.
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite an interface, processor, and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraphs [0082] and [0084] state: “Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device.” …  “the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like).” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Claim 1 as a whole, merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
Turning to step 2B of the 2019 Guidance, we look to whether the claim: (a) recites a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field; or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an interface, processor, and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  Therefore, claim 1 is directed to a judicial exception, without significantly more.
Dependent claims 2 through 10 and 12 through 17, 19, and 21 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: detecting a project completion flag; identify alternate projects to reassign resource allocation combination; send project reassignment commands to display a second updated task list; the historical productivity data comprises productivity data for individual resources; the historical productivity data stored using resource profiles; each resource profile includes the job function and a title within the job function; computing the productivity data based on the performance within a job function by comparing actual performance metrics to benchmark performance metrics corresponding to the job function and the title within the job function; the benchmark performance metrics are specific to the job function and the title within the job function; the benchmark performance metrics comprise one or more of a number of lines of code written, a number of tests run, a number of lines of text written, or a number of flowcharts drawn; sending one or more feedback commands; and the remaining resources are less qualified to perform the re-assigned tasks than the at least one resource.  
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 17 and 19 through 21 are ineligible.  The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 8 through 16, and 19 through 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik et al. (US 2017/0249574) in view of Meharwade et al. (US 2021/0125124) and in further view of Relangi (US 2020/0065736). 
Regarding Amended Claim 1, Knijnik et al. discloses a computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: collect historical productivity data; (The system 100 includes a server machine 102, database storage 104, data warehouse 106, workflow engine 120, notification engine 120, a graphical user interface (GUI) presenter 114, and an artificial intelligence (AI) subsystem.  Knijnik et al. [para. 0067; Fig. 1]. … The invention can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers. Knijnik et al. [para. 0161]. … a project management system is provided for efficient management of workflow data among resources …, wherein the workflow data includes a plurality of projects and wherein the plurality of projects includes a plurality of tasks, the project management system comprising: a memory that stores (i) a plurality of project data records, and (ii) a plurality of characteristics of a plurality of resources;…a performance tracker that generates metrics from network traffic along the one or more overlay networks.  Knijnik et al. [0022]. … The machine learning tool also receives and executes pre-defined rules … The system databases 106, 104 contain all relevant information pertaining to the tasks that have been and are to be performed, how the tasks were performed, and by what resources the tasks were performed and managed.  Knijnik et al. [para. 0069-0070, 0072-0074]. … The system 100 tracks all tasks. Knijnik et al. [para. 0030, 0139]. … the system 100 generates a KPI linked directly to the quality of the work.  Knijnik et al. [para. 0149]);
identify project specifications for a first project; (according to a preferred embodiment, the system 100 calls the best practices engine 134 to search the database storage 104 for optimized parameters generated and stored by the machine learning engine. Using the initial task information (such as the project type or keywords therein), the best practices engine 134 searches for and identifies whether there exists optimized parameters concerning the task scope and/or the task steps, and, if so, displays such parameters on the GUI of the user device as recommended parameters. Knijnik et al. [para. 0081, 0084]);
identify, using the resource management model, a resource allocation combination for the first project; (The system 100 analyzes the level of expertise required for a particular task and generates a list of all possible resources. In the next step, the system 100 chooses the preferred resource for that task. Knijnik et al. [para. 0108]);
While Knijnik et al. discloses using machine learning to allocate tasks (Knijnik et al. [para. 0069-0070), Knijnik et al. fails to explicitly disclose the system programed to train a resource management model using the historical productivity data, Meharwade et al. discloses this limitation.  (… the project management platform may use a classification technique, such as a logistic regression classification technique, a random forest classification technique, a gradient boosting machine learning (GBM) technique, and/or the like, to determine a categorical outcome (e.g., to generate a project release plan, to determine whether a requirement of a requested schedule can be satisfied, and/or the like).  …  Based on using recursive partitioning, …thereby enabling use of thousands, millions, or billions of data items to train the machine learning model, which may result in a more accurate machine learning model than using fewer data items.  Meharwade et al. [para. 0024]. … According to some implementations, a non-transitory computer-readable medium may store one or more instructions. The one or more instructions, when executed by one or more processors of a device, may cause the one or more processors to: receive new project data identifying project information associated with a new project that is to be released;… process, using a machine learning model, the processed new project data and the resource data to determine release information for the new project, wherein the machine learning model is trained with historical project data associated with a plurality of prior projects, wherein the historical project data identifies: a plurality of prior projects, subject matter associated with the prior projects, and prior resources consumed by the prior projects; generate a project release plan according to the release information, wherein the project release plan includes a release schedule for the new project and an allocation of resources for the new project; and perform an action associated with the project release plan.  Meharwade et al. [para. 0004, 0018-0020; Fig. 1A]. … the project management platform may select the machine learning model based on determining a subject matter of the new project, a priority of the new project relative to the project backlog, a type of the new project, a quantity of tasks of the new project, a timeline associated with the new project, or a requirement of a requested release schedule for the new project. Meharwade et al. [para. 0041, 0045, 0049, 0113-0114]).  It would have been obvious to one of ordinary skill in the art of resource allocation and training models to modify the system of Knijnik et al. to include training a resource management model as taught by Meharwade et al. in order to provide a project management platform.  Meharwade et al. [para. 0014].
While Meharwade et al. at paragraph [0024] discloses training the machine learning model using linear regression techniques (Examiner notes that logistic regression is a form of linear regression), Relangi additionally discloses a system programed to train a resource management model using the historical productivity data, wherein the resource management model is a linear regression model and is iteratively refined. Relangi discloses this limitation. (… the task management platform may train the data model using one or more machine learning techniques. For example, the task management platform may train the data model by using one or more machine learning techniques to process the set of features or the subset of the features to score tasks identified in the historical data. The one or more machine learning techniques may include a supervised machine learning technique (e.g., a classification-based technique, a technique using regression, and/or the like), a clustering technique, an anomaly detection technique, a neural network or similar type of learning network, and/or the like.  … Additionally, or alternatively, the task management platform may determine a categorical outcome using linear regression or another type of regression. Relangi [para. 0026, 0050-0051; Fig. 1B]). It would have been obvious to one of ordinary skill in the art of resource allocation and training models to modify the system of Knijnik et al. and Meharwade et all. to include training a resource management model using liner regression as taught by Relangi for using machine learning to generate recommendations that optimize completion and/or performance of a set of tasks that are to be performed as part of a job within an organization. Relangi [para. 0156].
send one or more task assignment commands to one or more enterprise applications running on one or more user devices corresponding to the resource allocation combination, the one or more task assignment commands directing each of the one or more enterprise applications running on the one or more user devices to display a task list based on the project specifications and the resource allocation combination, wherein sending the one or more task assignment commands to the one or more enterprise applications running on the one or more user devices causes each of the one or more enterprise applications running on the one or more user devices to display the task list; (According to an embodiment of the invention, a computer program product is provided… comprising: computer code for receiving from a plurality of sources a plurality of project data records; computer code for creating a set of tasks based on information contained in said project data records; … computer code for allocating a plurality of tasks from the set of tasks to the resources based on the characteristics of said resources. Knijnik et al. [para. 0009]. … The user devices have a display capable of displaying a graphical user interface (GUI), which is provided to the user device by the server machine 102 and which permits users to provide data for use or storage by the system; receive alerts, notifications, requests for data, and other information from the system 100; and otherwise interact with the system 100. Knijnik et al. [para. 0068]. … Once the list of items to be completed to accomplish the task is received by the system 100, the system 100 prompts the user to go through a checklist to ensure that all information necessary to complete each item of the task is available for use by the individual assignees of the items.  Knijnik et al. [para. 0084]. … the server machine 102 automatically creates a new task alert that contains information regarding the new task and sends the new task alert to a user device terminal 108 for viewing by another user, such as a production manager. Knijnik et al. [para. 0119; Fig. 10].
after sending the one or more task assignment commands to the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination, dynamically monitor a project management application; (In a preferred embodiment, the gap between the completion of the predecessor tasks and the start of the new task is one working day by default. The system 100 enforces this guarantee by continuously monitoring and checking the completion of the technical predecessor tasks by their tracking numbers. Knijnik et al. [para. 0116]);
detect a resource modification flag based on dynamically monitoring the project management application; in response to detecting the resource modification flag, apply the resource management model to dynamically identify resource reassignments for the first project, wherein identifying the resource reassignments for the first project comprises re-assigning tasks of the at least one resource to remaining resources of the resource allocation combination; (… the system 100 could flag any resource that lacks any tasks within another period of days (or hours), as set by the user. A lack of allocated tasks for a resource can happen for several reasons, such as a lack of tasks (the obvious reason), because a technical predecessor (from another resource) is not being competed thus creating a gap in the current resource's schedule, or even because another resource was without tasks that resulted in reassigning tasks from the current resource to the other resource. … Because the system monitors the schedule of all resources, including the chronological order of all tasks assigned to a resource (i.e., what task the resource is currently working on as well as what task or tasks are in the allocation queue for the resource), the system automatically generates and sends alerts to users. Knijnik et al. [para. 0120-0121, 0125]);
wherein detecting the resource modification flag comprises identifying an absence of at least one resource of the resource allocation combination;  Relangi discloses this limitation, and additionally discloses in response to detecting the resource modification flag, apply the resource management model to dynamically identify resource reassignments for the first project, wherein identifying the resource reassignments for the first project comprises re-assigning tasks of the at least one resource to remaining resources of the resource allocation combination. (the task management platform generates a recommendation that considers a degree of importance in performing particular tasks, a likelihood of performance of particular tasks being influenced by real-time events, availability of other users with the same or similar jobs who may be available to assist in performance of particular tasks, and/or the like. Relangi [para. 0018]. …completion of the set of tasks may be influenced by a number of different real-time events. For example, a task to call a vendor site may be influenced by events affecting whether employees at the vendor site are available for the call, such as whether the vendor site is fully staffed (e.g., an employee may call in sick, be on a lunch break, and/or the like), an amount of foot traffic within the vendor site (e.g., employees may be unavailable for a call during peak shopping hours). Relangi [para. 0023, 0093]. …the user interface may display a task generator, which may include one or more selectable task settings indicating that the task generator may be used to select a next task (e.g., to be completed immediately), a list of daily tasks, a list of weekly tasks, and/or the like. Relangi [para. 0058]. … The user workload data may include work schedule data identifying a number of tasks allocated to a worker's schedule, worker deadline data identifying a deadline indicating when tasks assigned to a worker are to be completed, worker status data identifying whether a worker is currently engaging in performance of a task, and/or the like. … a particular data storage element may be configured to automatically provide the task management platform with data based on a trigger. … the task management platform may use the data model to generate a set of priority values for the set of tasks, and may, based on the set of priority values, generate a recommendation … to transfer the particular task (e.g., to another user within the organization) Relangi [para. 0071-0075, 0080]). It would have been obvious to one of ordinary skill in the art of resource allocation and training models to modify the system of Knijnik et al. and Meharwade et all. to include identifying the absence of at least one resource as taught by Relangi for using machine learning to generate recommendations that optimize completion and/or performance of a set of tasks that are to be performed as part of a job within an organization. Relangi [para. 0156].
send one or more task reassignment commands to the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination, the one or more task reassignment commands directing each of the one or more enterprise applications running on the one or more user devices to display an updated task list based on the identified resource reassignments, wherein sending the one or more task reassignment commands to the one or more enterprise applications running on the one or more user devices causes each of the one or more enterprise applications running on the one or more user devices to display the updated task list. (… the server machine 102 automatically creates a new task alert that contains information regarding the new task and sends the new task alert to a user device terminal 108 for viewing by another user, such as a production manager. Knijnik et al. [para. 0119; Fig. 10]. … The system 100 automatically send alerts to every resource to whom is assigned a new task, by generating an alert that includes all of (or relevant portions of) the task information and sending the alert with the task information to the user device 108 of the resource.  Knijnik et al. [para. 0125; Fig. 15a-15b].).
 While Knijnik et al. discloses receive, from the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination, feedback corresponding to the resource allocation combination; (This completion process and the uploading of any documents into the system 100 triggers the server machine 102 to generate a quality assurance task for the associated production manager so that the production manager can validate what has been done, ensuring that the work is technically sound and that the entire scope of the task has been completed.  … The system 100 also permits the option of having a separate quality assurance team or peer review. Knijnik et al. [para. 0133-0136]); and refine, using the feedback, the resource management model, wherein refining the resource management model improves accuracy of the resource management model. (After completion of a task, system 100 automatically makes updates to the expertise matrix of the resource or resources involved in completing the task. In particular, system 100 updates the expertise level of the resource based on the difficulty of the task. Knijnik et al. [para. 0137]), Relangi additionally discloses these limitations. (… when providing the recommendation to the user device, the task management platform may provide the recommendation for display on the interface of the user device. The interface may display an object identifying the task that is to be performed and one or more feedback objects that allow the user to agree or disagree with the recommendation. In some implementations, the task management platform may receive, from the user device, feedback data indicating whether the user agreed or disagreed with the recommendation. In some implementations, the task management platform may retrain the data model using the feedback data. Relangi [para. 0162]).  It would have been obvious to one of ordinary skill in the art of resource allocation and training models to modify the system of Knijnik et al. and Meharwade et all. to include training a resource management model using feedback as taught by Relangi for using machine learning to generate recommendations that optimize completion and/or performance of a set of tasks that are to be performed as part of a job within an organization. Relangi [para. 0156].
Regarding Claim 2, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: detect a project completion flag based on dynamically monitoring the project management application; (the computer program product further comprises computer code for updating the status of a task within the set of tasks based on receiving said image processing file. … the computer program product further comprises computer code for generating a new project data record based on the completion of the set of tasks by said resources. … the computer program product further comprises computer code for generating notifications to said resources when a resource completes a task from the set of tasks. Knijnik et al. [para. 0014-0016, 0019-0020]).  
in response to detecting the project completion flag, apply the resource management model to dynamically identify alternate projects to which resources comprising the resource allocation combination may be reassigned; and send one or more project reassignment commands to the one or more enterprise applications running the one or more user devices corresponding to the resource allocation combination, the one or more project reassignment commands directing each of the one or more enterprise applications running on the one or more one user devices to display a second updated task list based on the identified alternate projects, wherein sending the one or more project reassignment commands to the one or more enterprise applications running on the one or more user devices causes each of the one or more enterprise applications running on the one or more user devices to display the second updated task list. (Because the system monitors the schedule of all resources, including the chronological order of all tasks assigned to a resource (i.e., what task the resource is currently working on as well as what task or tasks are in the allocation queue for the resource), the system automatically generates and sends alerts to users, such as production managers, with the names of resources and the possible gaps in their schedules. … the system 100 automatically attempts to address gaps in the schedules of resources by prioritizing the resource as an available resource for purposes of allocating new tasks. In this way, the system 100 works to achieve 100% allocation for a production team. Knijnik et al. [para. 0121]. … The system 100 tracks and displays the changes from one project/engagement for each resource (as illustrated in FIG. 12) and in the schedule for D.sub.0+1, allowing the resources and managers to analyze such changes as a key performance indicator (KPI) as compared to other members of a project team in order to ensure consistency in this respect. Knijnik et al. [para. 0123; Fig. 12]. … The server machine 102 automatically delivers tasks to the resource via notifications to the user device or directly to the resource itself, and the resource is presented the scope of the new task the day before the start of the task. The resource then performs the task and, at the end of the task, the resource logs into the system to formally mark the task as completed. Knijnik et al. [para. 0133, 0141; Fig. 15a-15b]).
Regarding Claim 3, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein: the historical productivity data comprises productivity data for individual resources based on: their performance with regard to other specific resources, their performance on teams with specific compositions, or their performance within a job function; (The system 100 tracks and displays the changes from one project/engagement for each resource (as illustrated in FIG. 12) and in the schedule for D.sub.0+1, allowing the resources and managers to analyze such changes as a key performance indicator (KPI) as compared to other members of a project team in order to ensure consistency in this respect. Knijnik et al. [para. 0123]. …  After completion of a task, system 100 automatically makes updates to the expertise matrix of the resource or resources involved in completing the task. In particular, system 100 updates the expertise level of the resource based on the difficulty of the task. For example, if a resource has completed a certain number of tasks at a given difficulty level (e.g., at the “high” level), and has received positive quality reviews for such work and/or has done such work without requiring additional correction. Knijnik et al. [para. 0137]);
and the historical productivity data is stored using resource profiles. (… the database module further configures the processor to access a database including resource characteristics associated with a plurality of resources and a database including project data.  Knijnik et al. [para. 0030]. … In order to perform the task allocation process, the system receives the following information about each professional: username; practice area; level of expertise; and team. This professional information is stored in a database 104 in the system. This information is maintained for all resources in an organization, regardless of location. Knijnik et al. [para. 0105-0106]. … the system 100 will update the expertise matrix by increasing the expertise level for that resource (e.g., by identifying the resource as now being at the “expert” level). Knijnik et al. [para. 0137]).
Regarding Amended Claim 4, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein each resource profile includes the job function and a title within the job function. (To start the task creation process, the user logs into the system and creates a task object using the GUI as shown in FIG. 7. The user confirms or enters initial information regarding the task, including the project that relates to the task, create a name for the task being scheduled, identify the relevant department or group that will do the task, identify particular relevant skills, assign a priority level for the task, and the particular expertise necessary to accomplish the task.  Knijnik et al. [para. 0080]. … Each resource in an organization firm is assigned to one or more practice areas, and for each available skill in that practice area the resource is associated with an expertise level. Once this information is entered and stored into the system 100, the task allocation process of the system 100 determines whether or not a task that is created can be serviced by a resource based on the level of expertise on one given skill the task demands and the level of expertise the resource possesses with respect to that particular skill. Knijnik et al. [para. 0101, 0107; Fig. 14]). Under the broadest reasonable interpretation a skill in a practice area is equivalent to the claimed “job function” and an expertise level is equivalent to the claimed “title.”
Regarding Amended Claim 5, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:  compute, for each of the resource profiles, the productivity data based on the performance within a job function by comparing actual performance metrics stored in the resource profiles to benchmark performance metrics corresponding to the job function and the title within the job function.  (…the system first analyzes the expertise required to complete the task. The system works with a novel data structure called an expertise matrix, as shown, for example, in FIG. 7. Each type of industry, practice area within an industry, and resource type may have its own expertise matrix based on the particular skills and levels of expertise in that particular area.  Knijnik et al. [para. 0106-0107]. … The system 100 tracks all tasks, comparing the estimated duration to the actual duration for completing a task. The system 100 also knows who performed each task and knows the result of quality assurance process. Because the system 100 only permits a single individual to perform each task, the system 100 is able to create objective performance indicators that provide for meritocratic culture of rewarding and promoting individuals.  The system 100 uses the performance data to calculate several basic KPIs on which to base a rewarding process: (1) the number of days (or hours, or weeks, or any other time units) ahead of schedule (DAOS); (2) a quality ponderation (QP) indicator (further discussed below). … everyone is compared to a benchmark. Knijnik et al. [para. 0139-0142]).
Regarding Amended Claim 6, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein the benchmark performance metrics are specific to the job function and the title within the job function. (Each resource in an organization firm is assigned to one or more practice areas, and for each available skill in that practice area the resource is associated with an expertise level. Once this information is entered and stored into the system 100, the task allocation process of the system 100 determines whether or not a task that is created can be serviced by a resource based on the level of expertise on one given skill the task demands and the level of expertise the resource possesses with respect to that particular skill. Knijnik et al. [para. 0107-0109]. … the system 100 works by directly comparing performances of individuals, and assigns a grade 1.0 to the people in the median, i.e., the middle value in a distribution above and below which lie an equal number of values. The system 100 assigns to all the resources with a position above the median (with a better performance than the ones in the median) a value larger than 1.0 and assigns to all the resources situated in the ranking below the median (with a poorer performance than the ones in the median) a value smaller than 1.0.  Knijnik et al. [para. 0144]).
Regarding Claim 8, Knijnik et al., Meharwade et al., Relangi combined disclose a computing platform, wherein the historical productivity data corresponds to internal resources and external resources. Knijnik et al. fails to disclose this limitation, Meharwade et al. discloses the limitation. (… the historical project data may be specific to a particular team and/or a particular set of resources. For example, the historical project data may be associated with projects performed by a particular entity (e.g., company, organization, and/or the like), a particular department of the entity (e.g., a product development department, a product design department, a product manufacturing department, and/or the like), a particular team within a department (e.g., a team associated with a particular product or service), a particular individual of a team, a particular set of available or utilized resources for the project (e.g., quantities and/or types of computing devices, mechanical devices, manufacturing machines, real estate, and/or the like), and/or the like.  Meharwade et al. [para. 0020]. … Hypervisor 415-4 provides hardware virtualization techniques that allow multiple operating systems (e.g., “guest operating systems”) to execute concurrently on a host computer, such as computing resource 415. Meharwade et al. [para. 0073, 0109]).  It would have been obvious to one of ordinary skill in the art of project management and resource allocation before the effective filing date of the claimed invention to modify the system on Knijnik et al. to include both internal and external resources as taught by Meharwade et al. in order to manage the execution of the guest operating systems. Meharwade et al. [para. 0073].
Regarding Amended Claim 9, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: in response to detecting the project completion flag, send one or more feedback commands to the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination. (The system disclosed herein is capable of collecting feedback based on historical data and tracking variable resource characteristics.  Knijnik et al. [para. 0008]. … the computer program product further comprises computer code for generating notifications to said resources when a resource completes a task from the set of tasks.  Knijnik et al. [para. 0020]. …The final online ranking may be used to determine resource bonus or compensation. The system generates and sends to resource up-to-date rankings for resources. The availability of the ranking to resources gives them real-time feedback about their performance. Knijnik et al. [para. 0143]).
Regarding Amended Claim 10, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein the specific compositions comprise specific numbers of resources on the teams corresponding to a particular job function and a particular title within the job function. (For example, if the particular industry is “production,” then one of the Practice Areas might be “machining,” with the associated skills being “aluminum trimming”, “copper trimming”, etc. Each resource in an organization firm is assigned to one or more practice areas, and for each available skill in that practice area the resource is associated with an expertise level. Once this information is entered and stored into the system 100, the task allocation process of the system 100 determines whether or not a task that is created can be serviced by a resource based on the level of expertise on one given skill the task demands and the level of expertise the resource possesses with respect to that particular skill. Knijnik et al. [para. 0106-0108]).
Regarding Claim 11 through 16, and 19, Claims 11 through 16, and 19 recite substantially similar limitations to those of claim 1 through 6, and 9 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 11 through 16, and 19 are directed to a process, which is taught by Knijnik et al. at paragraph [0162]: “Method steps of the invention can be performed by one or more programmable processors executing a computer program to perform functions of the invention by operating on input data and generating output. Method steps can also be performed by, and apparatus of the invention can be implemented as, special purpose logic circuitry.”
Regarding Claim 20, Claim 20 recites substantially the same limitations as claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 20 is directed to a non-transitory computer readable medium, which is taught by Knijnik et al. at paragraphs [0009] and [0161]: “The invention can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.”
Regarding New Claim 21, Knijnik et al., Meharwade et al., and Relangi combined disclose a computing platform, wherein the remaining resources are less qualified to perform the re-assigned tasks than the at least one resource. (The system 100 prioritizes the resources from the team of that project and follows with all other possible resources for that task. In addition, if a resource has a skill level that is higher than needed for a particular task then that individual is always approved for that task; however, the system 100 prioritizes those resources with a lower (but sufficient) skill level, in order to develop the skills of the less-skilled resource.  Knijnik et al. [para. 0109]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik et al. (US 2017/0249574) in view of Meharwade et al. (US 2021/0125124), in further view of Relangi (US 2020/0065736), and in further view of Boss et al. (US 2019/0012166). 
Regarding Claim 7, Knijnik et al., Meharwade et al., and Relangi combined fail to disclose a computing platform, wherein the benchmark performance metrics comprise one or more of: a number of lines of code written, a number of tests run, a number of lines of text written, or a number of flowcharts drawn. While Meharwade et al. discloses tasks related to software development (Meharwade et al. [para. 0045]), Knijnik et al., Meharwade et al., and Relangi combined fail to disclose the recited limitation.  Boss et al. discloses this limitation. (… the system monitors the surrounding activities or aspects of the software developers.  … After recognizing the user's role in the system, the system monitors the work they perform (e.g., written code), their actions taken in creating functionalities, and their interaction with others. Boss et al. [para. 0019]. … the system 300 includes: a knowledge base 360 configured for storing past (historical) interactions data, activities data and personal productivity data for a particular developer relating to software development. Boss et al. [para. 0032]. … The stored software characteristics data 218 may be obtained from software and source code management systems (not shown) and may include, but is not limited to: data relating to the developer's contributions: e.g., number of lines of code, number of defects in the code, code complexity, code submission frequency, etc. Boss et al. [para. 0043, 0058]).  It would have been obvious to one of ordinary skill in the art of project management and performance evaluations before the effective filing date of the claimed invention to modify the system of Knijnik et al., Meharwade et al., and Relangi combined, to include performance metric related to software developers as taught by Boss et al. in order to process unstructured developer team data and structured product-related data, and recommend what attributes managers need to change in order to optimize the development team's output. Boss et al. [para. 0021].
Regarding Claim 17, Claim 17 recites substantially the same limitations as claim 7 and is therefore rejected based upon the same prior art combination, reasoning, and rationale. Claim 17 is directed to a process, which is taught by Knijnik et al. at paragraph [0162]: “Method steps of the invention can be performed by one or more programmable processors executing a computer program to perform functions of the invention by operating on input data and generating output. Method steps can also be performed by, and apparatus of the invention can be implemented as, special purpose logic circuitry.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  
Brown et al. (US 2020/0411170) – optimizing operations of an integrated healthcare system in real-time using a machine learning framework. In one embodiment, a method comprises monitoring, by a system operatively coupled to a processor, activity of healthcare workers of a healthcare system over a defined timeframe in association with operation of the healthcare system, including monitoring performance of healthcare tasks scheduled for performance over the defined timeframe. The method further comprises determining, by the system based on the monitoring, a timeslot within the defined timeframe in which a healthcare worker of the healthcare workers is not performing, anticipated to perform, or scheduled to perform a healthcare task of the healthcare tasks, and determining, by the system, a supplemental healthcare task for performance by the healthcare worker during the timeslot.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623